Case 2:20-cv-02291-DOC-KES Document 139 Filed 06/19/20 Page 1 of 5 Page ID #:2022




    1 MARY C. WICKHAM (SBN 145664)
      County Counsel
    2 RODRIGO A. CASTRO-SILVA (SBN 185251)
    3 Acting Chief Deputy County Counsel
      THOMAS J. FAUGHNAN (SBN 155238)
    4 Senior  Assistant County Counsel
      LAUREN M. BLACK (SBN 192302)
    5 Principal Deputy County Counsel
      500 West Temple Street, Suite 468
    6 Los Angeles, California 90012
    7 Tel.: (213) 974-1830 | Fax: (213)626-7446
      Email: lblack@counsel.lacounty.gov
    8
      BYRON J. MCLAIN (SBN 257191)
    9 FOLEY & LARDNER, LLP
   10 555 South Flower Street, Suite 3300
      Los Angeles, California 90071
   11 Tel.: (310) 972-4500 | Fax: (213)486-0065
      Email: bmclain@foley.com
   12
      LOUIS R. MILLER (SBN 54141)
   13 MIRA HASHMALL (SBN 216842)
   14 EMILY A. SANCHIRICO (SBN 311294)
      MILLER BARONDESS, LLP
   15 1999 Avenue of the Stars, Suite 1000
      Los Angeles, California 90067
   16 Tel.: (310) 552-4400 | Fax: (310) 552-8400
   17 Email.: esanchirico@millerbarondess.com
   18 Attorneys for Defendant
      COUNTY OF LOS ANGELES
   19
   20                            UNITED STATES DISTRICT COURT
   21              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   22 LA ALLIANCE FOR HUMAN                            CASE NO. 2:20-cv-02291 DOC-KES
   23 RIGHTS, et al.,
                                                       DEFENDANT COUNTY OF LOS
   24                   Plaintiffs,                    ANGELES’ STATUS REPORT
   25              v.                                  Assigned to the Hon. David O. Carter
                                                       and Magistrate Judge Karen E. Scott
   26 CITY OF LOS ANGELES, et al.,
   27
                Defendants.
   28
        464528.1                                                    Case No. 2:20-cv-02291 DOC-KES
                             DEFENDANT COUNTY OF LOS ANGELES' STATUS REPORT
Case 2:20-cv-02291-DOC-KES Document 139 Filed 06/19/20 Page 2 of 5 Page ID #:2023




    1              Defendant County of Los Angeles (“County”) respectfully submits the
    2 following status report 1 to update the Court on Defendants’ efforts to develop a plan
    3 that addresses the Court’s request for action.
    4 I.           THE COUNTY AND THE CITY HAVE REACHED A HISTORIC
    5              AGREEMENT
    6              On May 22, 2020, the Court issued a Preliminary Injunction directing
    7 Defendants to offer housing or shelter to, and subsequently humanely relocate,
    8 people experiencing homelessness (“PEH”) camped within 500 feet of freeway
    9 overpasses, underpasses, or ramps. [Dkt. 123.] The Court set a September 1, 2020
   10 deadline. [Id.]
   11              On May 28, 2020, Defendants filed a joint request for an order to mediate,
   12 which the Court granted on May 29, 2020. [Dkt. 124 & 125.] The Court appointed
   13 the Honorable André Birotte Jr. to serve as the mediator. [Dkt. 125.]
   14              On June 11-12, 2020, the County and the City participated in a mediation
   15 with the Honorable André Birotte Jr. After two full days, Defendants came to a
   16 historic agreement to provide 6,700 beds for PEH within the City of Los Angeles
   17 within 18 months, with 6,000 people housed or sheltered within 10 months.
   18 Defendants memorialized the agreement in a binding term sheet (“Binding Term
   19 Sheet”). Under the Binding Term Sheet:
   20              •      The City agrees to provide 6,700 beds within 18 months to house or
   21                     shelter PEH within the City of Los Angeles. The beds will first be
   22                     provided to PEH living within 500 feet of freeway overpasses,
   23                     underpasses and ramps, followed by PEH who are older than 65.
   24
   25  This report shall not be construed as a waiver of any argument concerning the
        1

   26 validity of any legal theories, factual arguments, or Court findings underlying the
      preliminary injunction dated May 22, 2020 (which the Court vacated on June 18,
   27 2020), or as a waiver of the right to appeal or request a stay of that injunction if the
   28 Court reinstates the injunction.
        464528.1
                                                    2                Case No. 2:20-cv-02291 DOC-KES
                              DEFENDANT COUNTY OF LOS ANGELES' STATUS REPORT
Case 2:20-cv-02291-DOC-KES Document 139 Filed 06/19/20 Page 3 of 5 Page ID #:2024




    1                     Remaining beds will be provided to other vulnerable PEH within the
    2                     City of Los Angeles.
    3              •      To assist the City, the County agrees to pay the City up to $60 million
    4                     each year for a period of five years. The funding under the Binding
    5                     Term Sheet is exclusive.
    6              •      If the City reaches the target of 5,300 new beds within 10 months of
    7                     execution of the Binding Term Sheet, the County will pay the City a
    8                     one-time bonus of $8 million.
    9              •      The County will take action to provide a package of mainstream
   10                     services for PEH residing in facilities established by the City in
   11                     accordance with the Binding Term Sheet.
   12              On June 16 and June 17, 2020, the Los Angeles County Board of Supervisors
   13 and the Los Angeles City Council approved the Binding Term Sheet. [Dkt. 137.]
   14 On June 18, 2020, the Court held a post-mediation hearing. The Court approved the
   15 Binding Term Sheet and vacated the May 22, 2020 preliminary injunction. [Dkt.
   16 138.]
   17 II.          THE COUNTY WILL SEPARATELY ADDRESS HOUSING FOR
   18              FREEWAY-ADJACENT PEH IN THE UNINCORPORATED
   19              COUNTY
   20              In addition to helping fund the City’s efforts and taking action to provide a
   21 package of mainstream services for PEH residing in City facilities, the County will
   22 also continue its efforts to offer housing or shelter to the approximately 200-350
   23 PEH camped near freeway overpasses, underpasses, or ramps in the unincorporated
   24 areas in each of the County’s supervisorial districts.
   25              The County is developing innovative solutions to assist PEH camped near
   26 freeway overpasses, underpasses, or ramps in the unincorporated County.
   27              The County’s plan includes actions to address hygiene and outreach needs,
   28 and deploy innovative strategies to increase the availability of shelter or alternative
        464528.1
                                                     3                Case No. 2:20-cv-02291 DOC-KES
                               DEFENDANT COUNTY OF LOS ANGELES' STATUS REPORT
Case 2:20-cv-02291-DOC-KES Document 139 Filed 06/19/20 Page 4 of 5 Page ID #:2025




    1 housing arrangements.
    2              The County has already:
    3              •       Ramped up COVID-19 testing for encampments of 10 or more
    4                      freeway-adjacent PEH;
    5              •       Deployed outreach for freeway-adjacent PEH to perform wellness
    6                      checks and identify PEH who qualify for Project Roomkey;
    7              •       Started development of a public education strategy to encourage PEH
    8                      to move away from freeways; and
    9              •       Launched an assessment of the need to add or shift hygiene facilities to
   10                      areas near freeway encampments in the unincorporated County.
   11              The key elements of the County’s anticipated plan are below:
   12
   13                    Plan Phase                       Key Elements
   14                  Identification of   • Map out freeway underpasses and 500-feet
   15                  PEH Impacted          zones in unincorporated areas
                                           • Conduct estimated count of PEH within
   16                                        freeway zone
   17                  Engagement/         • Implement engagement
   18                  Assessment          • Assessment of impacted PEH to determine
                                             appropriate shelter/housing
   19
                       Shelter/Housing     • Identify shelter/housing resources for
   20                  Plan                  impacted PEH , which may include:
   21                                        o Interim Housing
                                             o Safe Sleep
   22                                        o Safe Parking
   23                                        o Motels/hotels
                                             o Supportive Housing
   24                                        o Rapid Rehousing
   25                                        o Shared housing
   26
   27
   28
        464528.1
                                                      4                Case No. 2:20-cv-02291 DOC-KES
                                DEFENDANT COUNTY OF LOS ANGELES' STATUS REPORT
Case 2:20-cv-02291-DOC-KES Document 139 Filed 06/19/20 Page 5 of 5 Page ID #:2026




    1                  Plan Phase                        Key Elements
    2                Services and        • Impacted PEH will be linked to services
    3                Shelter/Housing       that include: hygiene, health, mental health,
                     Placement             legal, and other supportive services
    4                                    • Based on assessment, impacted PEH will
    5                                      be provided shelter/housing options
                                           consistent with housing prioritization
    6                                      policies for the coordinated entry system
    7                Education           • Develop and distribute educational/
    8                                      informational material to notify/remind
                                           PEH of health impacts of being within 500
    9                                      feet of freeway on-ramp/off-ramp/overpass
   10
                   The County will provide further status reports concerning its efforts to offer
   11
        housing or shelter to PEH camped within 500 feet of freeway overpasses,
   12
        underpasses, or ramps, as requested by the Court.
   13
   14
        DATED: June 19, 2020                     MARY C. WICKHAM, County Counsel
   15
   16
   17
                                                 By:        /s/ Lauren Black
   18                                                   Lauren M. Black
   19                                                   Principal Deputy County Counsel
                                                        COUNTY OF LOS ANGELES
   20
   21
   22
   23
   24
   25
   26
   27
   28
        464528.1
                                                     5                Case No. 2:20-cv-02291 DOC-KES
                               DEFENDANT COUNTY OF LOS ANGELES' STATUS REPORT
